39 F.3d 1190
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Benjamin Dino QUIROZ, Defendant-Appellant.
No. 93-50406.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 1, 1994.*Decided Nov. 3, 1994.

Before CANBY, LEAVY, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Benjamin Dino Quiroz appeals from the sentence he received after pleading guilty to aiding and abetting bank robbery in violation of 18 U.S.C. Secs. 2(a) and 2113(a), arguing that the district court erred by enhancing his sentence as a career offender under U.S.S.G. Sec. 4B1.1 because two of his underlying felony convictions were unconstitutional.  Because the Sentencing Guidelines do not provide an independent basis for collaterally attacking prior felony convictions,  United States v. Fondren, 32 F.3d 429, 430 (9th Cir.1994), a defendant may not mount a constitutional challenge to prior convictions used for sentence enhancement under U.S.S.G. Sec. 4B1.1.  United States v. Burrows, No. 93-50142, 1994 WL 525971, * 9 (9th Cir.  Sept. 29, 1994).


3
AFFIRMED.



*
 The members of the panel agree that this case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3